                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

PAUL BEVERAGE CO., INC.,                          )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )             No. 4:17CV2672 JCH
                                                  )
THE AMERICAN BOTTLING CO.,                        )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendant The American Bottling Company’s Motion

for Summary Judgment, filed December 6, 2018. (ECF No. 40). The motion is fully briefed and

ready for disposition.

                                         BACKGROUND

       Plaintiff Paul Beverage Co., Inc. (“Paul Beverage” or “Plaintiff”), is a Missouri

corporation with its principal place of business located in Jefferson County, Missouri.

(Defendant The American Bottling Co.’s (“ABC” or “Defendant”) Statement of Uncontroverted

Material Facts in Support of its Motion for Summary Judgment (“ABC’s Facts”), ¶ 1). ABC was

a successor-in-interest to Seven Up Bottling Company of St. Louis, Inc., and is a Delaware

corporation with its principal place of business located in Plano, Texas. (Id., ¶ 2).

       On or about November 26, 1990, Paul Beverage and ABC entered into a “Distributor and

Consignment Agreement” (“Agreement”), whereby the parties agreed that Paul Beverage, as an

independent business enterprise, would distribute ABC’s products pursuant to the terms of the

Agreement. (ABC’s Facts, ¶ 4). The Agreement contained the following relevant provisions:

       Distributor’s Opportunity…..The Company (ABC) will enter into such an
       Agreement with only one (1) Distributor (i.e., Paul Beverage) for responsibility to
       distribute the Company’s Scheduled Products in any given market area which


                                                -1-
shall be a part of the geographic areas served by the Company and which shall be
referred to as the “Distributor’s market area of responsibility”. In each such case,
the Company thus depends upon that Distributor to provide, and Distributor is
personally obligated to Company to provide, the effective, consistent and regular
distribution, timely deliveries and adequate market representation (as further set
out herein) of the Company’s Scheduled Products in the Distributor’s market area
of responsibility to enable Company to satisfy its own obligations to its
franchisors and trademark licensors of market penetration and service and supply
of products to retail outlets on a consistent and regular basis, by means of store
door delivery and shelf stocking, and that Distributor shall remain ultimately
responsible to Company for the performance of Distributor’s obligations
hereunder….

I.     Services to be performed by Distributor:

       For the period of this Agreement and in accordance with its terms and
conditions, Distributor shall:

       A.       Capability. Provide such working capital, personnel, equipment,
            warehouse space and other areas as may be necessary to operate
            properly as a Distributor and to satisfactorily perform the obligations
            of this Agreement….

        C.      Obligation to Distribute: Distribute on behalf of the Company
such Scheduled Products as may be offered for sale by the Company and which
may be from time to time itemized on the Distributor’s Allowance List and List of
Scheduled Products, as it may be amended, as may be necessary to provide
effective, consistent and regular distribution, timely deliveries and adequate
market representation by the service and supply of such Scheduled Products to
retail outlets, by means of store door delivery and shelf stocking, in the
Distributor’s market area of responsibility and to enable Company to meet[] its
obligations to its franchisors under Company’s various franchise agreements.

        D.      Market Development. Aggressively promote the distribution of
the Company’s Scheduled Products throughout the Distributor’s market area of
responsibility and energetically develop new outlet distribution in its market area
of responsibility….

II.    Obligations on the part of the Company:

       On its part, the Company hereby agrees for the term of this Agreement as
follows:

A. Fill Orders. It shall make reasonable efforts to fill each order received from
   Distributor for delivery to Distributor of such Scheduled Products from time
   to time offered for sale by the Company through Distributor….



                                       -2-
D. Advertising and Promotion. The Company shall provide to Distributor such
advertising and sales promotional material as the Company may from time to time
have available, it being understood that Distributor shall have no obligation
hereunder to purchase any such material. The Company shall provide public
relations, marketing and merchandising services to publicize and promote the
Scheduled Products consigned to Distributor by the Company….

IV.      Miscellaneous Provisions:…

B. Term and Termination. The term of this Agreement shall be for an indefinite
   period….

          In any event, such Agreement will terminate automatically upon the death
      of the Distributor, if an individual, or a material change in the ownership or
      operating form of the Distributor, whether voluntarily or by operation of law
      or, in either case, on Distributor’s bankruptcy or open and notorious
      insolvency. A “material change of ownership” as used above shall mean a
      change of partners, or addition of a partner, if Distributor is a partnership or a
      change in corporate control, if Distributor is a corporation….


        Anything to the contrary hereinabove further notwithstanding, Company
may terminate this Agreement upon thirty (30) days’ written notice to the
Distributor given at any time in the manner described above, but only on the
following grounds: for failure of Distributor to aggressively promote the sale of
Company’s Scheduled Products within Distributor’s market area of responsibility;
or for any dishonest act to a Distributor’s customer or to the Company; or for
conduct of Distributor detrimental or not appropriate to the business of
distribution of Company’s beverages and products; or for material failure to
comply with the terms of this Agreement; or upon Distributor’s failure to pay
over to or remit to Company any funds or money properly due and owing by
Distributor to Company or which is the property over which there is not a bona
fide dispute between Distributor and Company with regard to the amount due to
Company; or upon a substantial change of the form or method of doing business
by Company, whether or not such change shall be unilaterally determined by
Company, which change of form or method of doing business shall materially
affect the form or method of distribution of Company’s beverages and products.

       In the event of any termination by the Company, or of automatic
termination, or of termination by bankruptcy or insolvency or by death, or by
material change in ownership or operating form of Distributor, the Company shall
purchase any beverage truck(s) and other equipment owned and used by
Distributor in performing Distributor’s obligations under this Agreement at their
“fair market value” and Distributor shall sell the same to Company at their “fair
market value”;…



                                          -3-
(Agreement, attached to ABC’s Facts as Exh. A, PP. 1-3, 5, 6, 9, 10-11).

       Prior to 2016, Paul Beverage operated as a warehouse distributor, meaning it serviced

customers using inventory maintained in its own warehouses.             (Plaintiff’s Statement of

Additional Material Facts (“Plaintiff’s Facts”), ¶¶ 7, 8). In early 2016, Paul Beverage maintains

ABC approached it, and asked if Plaintiff would take additional territory and customers in South

St. Louis County and South St. Louis City. (Id., ¶ 17). Paul Beverage began servicing the new

territory in approximately March, 2016. (Id., ¶ 18).

       Also in early 2016, ABC asked Paul Beverage to move to a cross-docking operation.

(Plaintiff’s Facts, ¶ 25). Under cross-docking, rather than maintain inventory in the distributor’s

warehouse, product is received by the distributor from ABC’s Hazelwood facility daily. (Id., ¶

26). Those products are then reloaded onto the distributor’s trucks for delivery to customers.

(Id.). Paul Beverage began cross-docking in July, 2016. (Id., ¶ 28). According to Mark W. Paul

(“Mark Paul”), the President of Paul Beverage from April, 1983 to July 28, 2017, Plaintiff

experienced issues after the move to cross-docking including, but not limited to, late deliveries,

deliveries of fallen and damaged product, deliveries of incorrect trailers and product, and

incomplete deliveries due to out-of-stock product in ABC’s Hazelwood facility. (Id., ¶ 30, citing

Mark Paul Declaration, attached to Plaintiff’s Facts as Exh. 3, ¶ 15).1 Charles Parish, Plaintiff’s



1 ABC disputes that the issues existed, and/or that they were caused by ABC. (See ABC’s
Response to Plaintiff’s Facts, ¶ 15). Plaintiff, however, cites to testimony from Charles Parish,
the district manager responsible for Paul Beverage, in which he confirms that once Paul
Beverage was moved over to cross-docking, shipments frequently were received late from
Hazelwood, the wrong load was sent at times, product fell down in transit almost daily (and Paul
Beverage had to rebuild the pallets), and out-of-stock situations occurred at times. (Plaintiff’s
Facts, ¶¶ 5, 30, citing Parish Dep., attached to Plaintiff’s Facts as Exh. 6, PP. 202-05). Mr.
Parish further testified that the problems Plaintiff experienced were similar to those that another
distributor, D&D, experienced after moving to cross-docking. (See Parish Dep., P. 205). Mr.
Peter Moore, the branch manager responsible for Paul Beverage, also testified that after the move


                                               -4-
district manager2, confirmed that if there were delays with product coming in, that would cause a

“domino effect”, including problems with merchandising. (See Plaintiff’s Facts, ¶ 31, citing

Parish Dep., PP. 205-06).

       With respect to promoting Defendant’s product, ABC asserts it had an incentives

program designed to increase both the distributor’s earnings and ABC’s sales, but that from 2015

to 2017, Paul Beverage failed to meet incentives goals on many more occasions than other

similar distributors. (ABC’s Facts, ¶¶ 10-11, citing Dan Schmidt Decl., ¶¶ 9, 10 and attached

Exh. B).   Plaintiff disputes ABC’s claim on several fronts.        First, Plaintiff maintains the

document cited by ABC, Exhibit B, actually reflects that Paul Beverage met as many or more

incentive levels in numerous months than one or more of the comparison distributors. (See

Plaintiff’s Response to ABC’s Facts, ¶ 10, citing ECF No. 43-2, PP. 4-15, 17-19, 21-23).

Plaintiff further maintains that ABC failed to provide materials to Paul Beverage necessary to

meet goals within the incentives program on at least ten occasions; that ABC did not always

credit Paul Beverage for achieving goals in the incentives program; and that Paul Beverage

engaged in its own promotion of ABC’s products, by sponsoring or donating product at its own

expense to fundraising events held by churches, police organizations, the Rotary Club and the

local Chamber of Commerce. (Plaintiff’s Facts, ¶¶ 55, 56, 58, citing Parish Dep., PP. 61-63, 83;

Mark Paul Dep., attached to Plaintiff’s Facts as Exh. 10, PP. 68-69, 70; Mark R. Paul Dep.,

attached to Plaintiff’s Facts as Exh. 11, PP. 223-224; Mark Paul Decl., ¶ 31).


to cross-docking Plaintiff experienced out-of-stock situations and late deliveries. (Plaintiff’s
Facts, ¶¶ 4, 30, citing Moore Dep., attached to Plaintiff’s Facts as Exh. 7, P. 98).
2 The chain of supervision of distributors at ABC was as follows: district managers supervised
distributors and reported to a branch manager, the branch manager reported to an area director,
and the area director reported to a regional vice president. (Plaintiff’s Facts, ¶ 1). At various
relevant times, Plaintiff’s supervisors were as follows: Nate Green, John Kiely, and Charles
Parish were district managers; Pete Moore was the branch manager; Daniel Schmidt was the
Area Director; and Robert Matson was the Regional Vice President. (Id., ¶¶ 2-5).


                                               -5-
       With respect to performance, it is undisputed that Paul Beverage’s drivers were instructed

to deliver all product in their trucks. (ABC’s Facts, ¶ 18). Despite this instructive, Mark Paul

testified there were occasions where drivers would fail to complete their routes during the day.

(See Excerpts of Mark Paul Deposition, attached to ABC’s Facts as Exh. B, PP. 145-150). Mark

Paul further testified, however, that all three of the men exhibiting such problems were fired, and

by in or around March, 2017, Paul Beverage had in place Patrick O’Hara, who “was doing

everything properly and was working out really well.” (Id.).

       During his deposition, Mark Paul also testified that an employee named “Dustin” was

accused of stealing “some kind of small package of detergent” from a Dollar General store.

(ABC’s Exh. B, PP. 104-105). Although Dustin was never prosecuted for the theft, and Mark

Paul testified he could not verify the theft from watching the store video3, Dollar General asked

that Dustin not be allowed back into any of its stores. (Id., PP. 104-106). Dustin was again

accused of stealing in 2017, this time a hot dog. (Id., P. 224; see also Plaintiff’s Response to

ABC’s Facts, ¶ 21). After speaking to both the customer and the employee, Mark Paul stated he

was unable to determine whether Dustin intended to steal the hot dog or simply forgot to pay at

the time. (See Paul Beverage’s Response to ABC’s Facts, ¶¶ 21, 22, citing Mark Paul Decl., ¶¶

24-26).4 Paul Beverage eventually paid for the hot dog, and gave the employee a warning. (Id.).

Paul Beverage did not terminate Dustin’s employment; instead he remained an employee of

Plaintiff’s until its Agreement with ABC was terminated. (Id.; see also ABC’s Exh. B, P. 106;

Excerpts of Mark Paul Deposition, attached to ABC’s Facts as Exh. D, PP. 130-132). According

to Plaintiff, although ABC was informed of how Paul Beverage handled the incidents involving


3 Mark Paul asserts the Dollar General representative agreed the video was inconclusive. (See
ABC’s Exh. B, P. 104).
4 Again, Mark Paul maintains the customer at issue agreed the employee may simply have
forgotten to pay for the hot dog. (See Mark Paul Decl., ¶ 26).


                                               -6-
Dustin, it neither objected to the treatment nor instructed Plaintiff to fire Dustin. (See Plaintiff’s

Response to ABC’s Facts, ¶¶ 20, 21, citing Mark Paul Decl., ¶¶ 27-28; see also Plaintiff’s Facts,

¶¶ 59-60). Furthermore, it is undisputed that both customers involved in the alleged incidents of

employee theft continued to purchase ABC products through Paul Distributing. (Plaintiff’s

Response to ABC’s Facts, ¶¶ 20, 21, citing Mark Paul Decl., ¶ 29; see also Plaintiff’s Facts, ¶

61).

       Mr. Mark Robert Paul, Mark Paul’s son and a Paul Beverage employee, testified as

follows regarding the behavior of another Paul Beverage employee:

       Q (by ABC’s attorney, quoting from an exhibit)     “Bob, the driver, attempted
       delivery on Monday. Claims the owner parked his truck in front of the curb ramp
       and would not move his vehicle. Bob took a picture of the truck and then
       allegedly started arguing and cursing with the owner when he asked him to move
       the vehicle.
              “Bob made the decision to not deliver. He returned with the cases, which
       were delivered on Tuesday by Mike Cobb and Drew.”
              Do you have any recollection of this event?

       A (by Mr. Paul)         I vaguely remember that event taking place.

(See Excerpts of Mark Robert Paul Deposition, attached to ABC’s Facts as Amended Exh. C, P.

169). Mark Paul later testified that after speaking with the customer regarding the incident, the

company terminated the employee, and the customer continued to utilize the services of Paul

Beverage. (See Supplemental Declaration of Mark W. Paul, ECF No. 59-1, ¶¶ 4-6).

       In an email sent November 1, 2016, Mr. Parish informed Mr. Moore that he and Mark

Paul had met with management from the Schnucks Vogel location, who complained about

merchandising issues at the location. (ABC’s Facts, ¶ 26, citing attached Exh. E). In a follow-up

email sent November 4, 2016, Mr. Parish reported that although Mark Paul had promised to

service the store by 9:30 a.m., the merchandiser did not arrive until approximately 10:15 a.m.

(Id.). Plaintiff counters that it had merchandised the store, but that it had done so earlier than



                                                -7-
usual, so the later merchandiser visit was a “double back.” (Plaintiff’s Response to ABC’s Facts,

¶ 26, citing Paul Beverage Corporate Representative Dep., attached to Plaintiff’s Facts as Exh. 5,

PP. 100-101).5

       Beginning on April 4, 2017, Mr. Moore and Mr. Green sent a series of letters to Mark

Paul, detailing specific examples of alleged failures on the part of Paul Beverage. (See ABC’s

Exhs. G, H, I, J). Eventually Dan Schmidt, Area Director for the western part of Illinois and

two-thirds of Missouri, and Bob Matson, then Regional Vice-President, Mid-South, made the

decision to terminate Paul Beverage’s distributorship. (Declaration of Dan Schmidt in Support

of Motion for Summary Judgment, ¶¶3, 17; ABC’s Facts, ¶ 37). According to ABC, no other

managers were decision-makers regarding the termination. (ABC’s Facts, ¶ 38).              Schmidt

maintains he and Matson relied on examples of Paul Beverage employees being rude to

customers or behaving in ways that reflected badly on ABC, Paul Beverage’s failure to provide

effective, consistent and regular distribution of ABC’s products to retail outlets by means of

store door delivery and shelf stocking, and its failure aggressively to market ABC’s products in

reaching their decision. (Id., ¶¶ 39-41).)

       On July 28, 2017, Schmidt delivered a letter to Mark Paul at Paul Beverage, terminating

the distributorship. (ABC’s Facts, ¶ 44). The letter stated in relevant part as follows:

       The Agreement requires, among other things, that within its market area of
       responsibility (the “Territory”), Paul Beverage: provide effective, consistent and
       regular distribution, and timely deliveries of the Company’s products to retail
       outlets by means of store door delivery and shelf stocking; and aggressively
       promote the distribution of the Company’s products.

       During recent months the Company has notified Paul Beverage, verbally and in
       writing, of its failure to satisfy the referenced requirements set forth in the


5 ABC also presents email evidence from May, 2016, in which Mark Paul admitted that one of
Paul Beverage’s merchandisers was “bad”, but that he was in the process of being replaced.
(ABC’s Facts, ¶ 27, citing attached Exh. F).


                                                -8-
        Agreement, including numerous resulting customer complaints about Paul
        Beverage’s service. One of the purposes of the notices was to provide Paul
        Beverage the opportunity to correct deficiencies in its practices and operations so
        that it could meet the standards and requirements of the Agreement. Despite our
        prior notices, including warnings that the seriousness of such issues may warrant
        termination, Paul Beverage has not adequately addressed prior issues and service
        failures continue. Without limitation, these include continued lack of service at
        accounts, a continued lack of response to our inquiries about issues, and frequent
        unsolicited complaints about Paul Beverage from customers. The Company has
        determined that Paul Beverage is either not able or is not willing to improve the
        service provided to its customers and its failure to do so constitutes a material
        failure to comply with the terms of the Agreement.

        Consequently, this is notice to Paul Beverage that pursuant to Section IV.B of the
        Agreement, the Company is terminating the Agreement, effective August 28,
        2017. During the next thirty days, the Company will service the customers and
        otherwise operate within the Territory. At the conclusion of the thirty day period,
        Paul Beverage will be paid the allowances it would have earned had it made the
        sales that the Company makes during the period. As provided under the
        Agreement, we will also work with you regarding the purchase of existing trucks.

(See July 28, 2017 Termination Letter, attached to ABC’s Facts as Exh. L).

        Paul Beverage filed its original Complaint in this matter on November 2, 2017. (ECF

No. 1). In its First Amended Complaint, filed June 18, 2018, Paul Beverage asserts one count for

breach of contract, and one count for breach of the implied covenant of good faith and fair

dealing. (ECF No. 24).

        On July 2, 2018, ABC filed its Answer and Affirmative Defenses to Plaintiff’s First

Amended Complaint and Counterclaim. (ECF No. 28). In its Counterclaim, ABC maintains that

“Plaintiff’s failure to provide effective, consistent and regular distribution, to timely deliver

ABC’s products to retail outlets, and aggressively promote the distribution of ABC’s products”,

constituted a material breach of the Agreement that resulted in damages to ABC. (Counterclaim,

¶¶ 3, 4).

        As stated above, ABC filed the instant Motion for Summary Judgment on December 6,

2018, asserting ABC is entitled to judgment as a matter of law on both Paul Beverage’s claims.


                                               -9-
(ECF No. 40). Specifically, ABC maintains Paul Beverage’s breach of contract claim must be

dismissed because (1) Paul Beverage cannot establish that ABC breached any contractual

obligations by terminating its contract with Paul Beverage, and (2) Paul Beverage cannot

demonstrate that it performed or tendered performance under its contract with ABC. ABC

further maintains Paul Beverage’s breach of the implied duty of good faith and fair dealing claim

must be dismissed because (1) Missouri law prohibits such a claim where, as here, the

uncontroverted facts establish that express contractual provisions permitted ABC’s actions, and

(2) there are no facts showing ABC did anything intended to evade the spirit of the contract or

undermine the contract.

                            SUMMARY JUDGMENT STANDARD

       The Court may grant a motion for summary judgment if, “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

The substantive law determines which facts are critical and which are irrelevant. Only disputes

over facts that might affect the outcome will properly preclude summary judgment. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is not proper if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party. Id.

       A moving party always bears the burden of informing the Court of the basis of its motion.

Celotex, 477 U.S. at 323. Once the moving party discharges this burden, the nonmoving party

must set forth specific facts demonstrating that there is a dispute as to a genuine issue of material

fact, not the “mere existence of some alleged factual dispute.” Fed. R. Civ. P. 56(e); Anderson,




                                               - 10 -
477 U.S. at 247. The nonmoving party may not rest upon mere allegations or denials of its

pleadings. Anderson, 477 U.S. at 256.

        In passing on a motion for summary judgment, the Court must view the facts in the light

most favorable to the nonmoving party, and all justifiable inferences are to be drawn in its favor.

Anderson, 477 U.S. at 255. The Court’s function is not to weigh the evidence, but to determine

whether there is a genuine issue for trial. Id. at 249.

                                           DISCUSSION

   I.       Breach Of Contract (Count I)

        Under Missouri law, a “‘breach of contract action includes the following essential

elements: (1) the existence and terms of a contract; (2) that plaintiff performed or tendered

performance pursuant to the contract; (3) breach of the contract by the defendant; and (4)

damages suffered by the plaintiff.’” Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843,

850 (8th Cir. 2014) (quoting Keveney v. Mo. Military Acad., 304 S.W.3d 98, 104 (Mo. 2010) (en

banc)). The burden of proof rests with the party claiming breach of contract, and if said party

fails to prove one element, its claim fails. See Chavis Van & Storage of Myrtle Beach, Inc. v.

United Van Lines, LLC, 784 F.3d 1183, 1189 (8th Cir. 2015); HM Compounding Services, LLC v.

Express Scripts, Inc., 349 F.Supp.3d 781, 790 (E.D. Mo. 2018).

        In its Motion for Summary Judgment, ABC claims that summary judgment in its favor is

warranted because Paul Beverage can establish neither its own performance under the contract,

nor ABC’s breach thereof. The arguments are related and thus the Court will address them

together.

        In Count I of its First Amended Complaint, Paul Beverage alleges ABC violated the

terms of the Agreement because its termination was not based on any grounds found in the



                                                - 11 -
Agreement. (First Amended Compl., ¶ 37). ABC counters that it had the express contractual

right to terminate the Agreement.      (Memorandum in Support of Defendant The American

Bottling Co.’s Motion for Summary Judgment (“ABC’s Memo in Support”), P. 5). As support

for this assertion, ABC reiterates it had the right to terminate the Agreement upon thirty days’

written notice for any of the following reasons: for failure of Paul Beverage aggressively to

promote the sale of ABC’s Scheduled Products within Paul Beverage’s market area of

responsibility; for any dishonest act by Paul Beverage to its customers or to ABC; for conduct of

Paul Beverage detrimental or not appropriate to the business of distribution of ABC’s beverages

and products; or for material failure to comply with the terms of the Agreement. (Id., PP. 6-7).

ABC continues to detail the manner in which Paul Beverage allegedly failed to live up to each of

its obligations, thereby entitling ABC to terminate the Agreement. (Id., PP. 7-10). The Court

will address ABC’s contentions in turn.

       With respect to Plaintiff’s alleged failure aggressively to promote the distribution of

ABC’s products, ABC points to Paul Beverage’s “performance, or lack thereof, in ABC’s

incentive program.” (ABC’s Memo in Support, P. 7). ABC maintains that from 2015 to 2017, it

tracked Paul Beverage’s incentive performance in relation to three similar distributors, and found

that Plaintiff failed to meet the incentives goals on many more occasions than the others. (Id.).

       In response, Plaintiff first notes the term “aggressively promote” is specifically defined in

the Agreement, and requires two actions: that Plaintiff or its employees (1) “call on soft drink

outlets in all segments within its market area of responsibility a minimum of five (5) days per

week”, and (2) “service the outlets with such minimum frequency so to comply with Company’s

Policy Bulletins issued and reviewed periodically.” (Plaintiff’s Memorandum in Opposition to

Motion for Summary Judgment (“Plaintiff’s Opp.”), P. 6, quoting Agreement, § I.D). Plaintiff




                                               - 12 -
asserts the definition makes no reference to ABC’s incentives program, and thus ABC’s evidence

regarding such is irrelevant. (Id.).

       Plaintiff further maintains that even if relevant, as noted above ABC’s evidence does not

establish unsatisfactory performance on the part of Plaintiff. (Plaintiff’s Opp., P. 7). Rather,

Plaintiff asserts the document cited by ABC, Defendant’s Exhibit B, actually reflects that Paul

Beverage met as many or more incentive levels in numerous months than one or more of the

comparison distributors. (See Plaintiff’s Response to ABC’s Facts, ¶ 11). Plaintiff also contends

ABC often hindered Plaintiff’s ability to meet goals, and failed to give Plaintiff proper credit for

goals met. (Plaintiff’s Opp., P. 7; see also Plaintiff’s Facts, ¶¶ 55, 56). Finally, Plaintiff notes

that to the extent other promotional activities are relevant, it was active in the community and

promoted ABC’s products accordingly. (See Plaintiff’s Opp., P. 7; Plaintiff’s Facts, ¶ 58).

       Upon consideration, the Court finds the foregoing sufficient to create a genuine issue of

material fact as to whether Plaintiff aggressively promoted ABC’s products, as required by the

Agreement. It necessarily follows that a genuine issue of material fact exists as to whether ABC

had the right to terminate the Agreement based on Plaintiff’s alleged failure to promote, and so

this portion of ABC’s Motion for Summary Judgment must be denied.

       ABC next asserts it had a right to terminate the Agreement because Paul Beverage

employees conducted themselves in a manner that was both inappropriate and detrimental to the

distribution of ABC’s products. (ABC’s Memo in Support, P. 9). ABC cites to three specific

examples in support of this assertion: a Paul Beverage employee being asked not to return to a

customer’s store because the customer believed he was stealing; that same employee being

caught stealing from another customer; and a different Paul Beverage employee engaging in a

heated argument with a customer. (Id., PP. 9-10).




                                               - 13 -
        With respect to the two alleged thefts, Plaintiff counters that it responded promptly and

rectified the situations. (Plaintiff’s Opp., PP. 10-11). Specifically, Plaintiff asserts Mark Paul

met with both customers, and neither he nor the customers at issue ever confirmed the alleged

thefts. (Id., citing Plaintiff’s Response to ABC’s Facts, ¶¶ 20, 21). Plaintiff further notes both

customers continued to purchase product from ABC after the incidents. (Id.). Finally, while

Mark Robert Paul acknowledged “vaguely” remembering the issue regarding an employee’s

argument with a customer, Mark Paul testified that after speaking with the customer regarding

the incident, the company terminated the employee, and the customer continued to utilize the

services of Paul Beverage. (See Supplemental Declaration of Mark W. Paul, ECF No. 59-1, ¶¶

4-6).

        Upon consideration of the foregoing, the Court again finds a fact question remains

regarding whether ABC appropriately terminated the Agreement on the basis of Paul Beverage

employees’ allegedly inappropriate and/or detrimental behavior.        In other words, Plaintiff

presents evidence that two of the three incidents did not transpire as depicted by ABC, and that

none of the three incidents had any detrimental effect on ABC or its business. Under these

circumstances, this portion of ABC’s motion must be denied.

        Finally, ABC asserts it properly terminated the Agreement because Paul Beverage failed

to provide effective, consistent and regular distribution of ABC’s products to retail outlets.

(ABC’s Memo in Support, P. 7). As support for this assertion, ABC points to Mark Paul’s

acknowledgment that Paul Beverage’s drivers at times failed to complete their deliveries during

the day because they did not want to dig in their trucks for product. (Id., PP. 7-8, citing ABC’s

Facts, ¶¶ 16-19). ABC further maintains Paul Beverage’s merchandisers failed to provide

effective, consistent and regular distribution of ABC’s products to retail outlets by means of




                                              - 14 -
shelf stocking. (Id., P. 8, citing ABC’s Facts, ¶¶ 25-28). ABC asserts that although it sent

Plaintiff a series of letters detailing the complaints and offering suggestions for improvement, the

problems continued. (Id., P. 9, citing ABC’s Facts, ¶¶ 32-33, 36). ABC maintains these

problems constituted “material failure[s] to comply with the terms of [the] Agreement,” and as

such, allowed ABC to terminate the Agreement. (Id.).

       In response, Plaintiff asserts that to the extent it failed to meet its obligations, said

failures were due to “significant and regular problems ABC itself created.” (Plaintiff’s Opp., P.

5). For example, Plaintiff maintains “ABC’s own acts regarding cross-docking6, failure to

support sales activity, and failure to provide information to Plaintiff regarding alleged customer

complaints” created challenges for Plaintiff. (Id.). Plaintiff further maintains ABC had no

process to investigate and record the root cause of customer complaints, and admitted that

complaints related to issues that were the fault of ABC rather than Plaintiff would not warrant

termination under the Agreement. (Id.). Finally, Plaintiff asserts that even if allegations of

isolated issues were both true and the fault of Paul Beverage, there is at least a fact question as to

whether the failures were material. In other words, according to Plaintiff, the “mere fact of a

customer complaint is not indicative of a material failure to perform”, because in a service

industry such as Plaintiff’s every distributor receives customer complaints. (Id., P. 9).7 Plaintiff

notes at the time of termination it had over 200 customers, and therefore minimal instances of



6 As noted above, Plaintiff maintains the switch to cross-docking resulted in late deliveries of
product, fallen or damaged product, delivery of incorrect trailers and unavailable product, which
in turn created challenges for both timely delivery and merchandising. (Plaintiff’s Opp., P. 5).
7 With respect to the specific examples cited by ABC, Plaintiff responds that ABC showed only
some occasions during a two-year period where deliveries were not completed, and Paul
Beverage terminated the drivers at issue. (Plaintiff’s Opp., P. 9). Plaintiff further asserts ABC’s
allegations regarding merchandising issues rely on inadmissible hearsay, and that Mark Paul’s
statement characterizing Plaintiff’s own merchandisers as bad in fact referred only to a single
merchandizer who was in the process of being replaced. (Id.).


                                                - 15 -
missed deliveries and/or late or missed merchandising, without regard to cause, cannot be

deemed material as a matter of law. (Id., citing Plaintiff’s Facts, ¶ 49).

       It is true that under Missouri law, “‘a party to a contract who prevents or hinders the other

party from executing its obligations under the contract cannot rely on the other party’s non-

performance to escape its obligations under the contract.’”          Wash Solutions, Inc. v. PDQ

Manufacturing, Inc., 2003 WL 25737112, at *6 (E.D. Mo. Apr. 14, 2003) (quoting Ken Cucchi

Constr. v. O’Keefe, 973 S.W.2d 520, 526 (Mo. App. 1998) (citation omitted)). ABC denies it

played a role in the problems experienced by Plaintiff, however, and further asserts that “even if

ABC were responsible for ‘challenges’ experienced by Paul Beverage on occasion, Paul

Beverage cannot cite any evidence that ABC relied solely on these occasions to terminate the

Agreement.” (ABC’s Memo in Support, P. 6).

       Upon consideration, the Court once again finds fact questions sufficient to support the

denial of ABC’s motion remain. The Court is mindful that from ABC’s perspective, it did

everything required of it before terminating the Agreement. In other words, ABC sent Plaintiff

numerous letters detailing the alleged issues and offering support before finally ending the

relationship in July, 2017. While these actions may suffice to convince a jury that ABC’s

termination was justified, they would do so only after the jury resolved fact questions including

whether ABC caused the very problems it relied on for termination, and whether the cited

problems constituted a material failure to comply with the terms of the Agreement. Such

determinations are for the finder of fact to resolve, not the Court, and so this portion of ABC’s

Motion for Summary Judgment must be denied.8



8 ABC devotes a small portion of its motion to the assertion that the relief sought by Paul
Beverage is unavailable under the law. (See ABC’s Memo in Support, PP. 11-12). Upon
consideration, the Court finds ABC’s argument is not fully developed, sufficient to permit a


                                                - 16 -
    II.      Breach Of The Implied Covenant of Good Faith And Fair Dealing (Count II)

          In Count II of its Complaint, Paul Beverage alleges that with its actions, ABC breached

the covenant of good faith and fair dealing. (First Amended Compl., ¶¶ 40-47). Specifically,

Plaintiff maintains ABC failed appropriately to support and/or impaired Plaintiff’s ability to

distribute ABC’s products by, among other things:        “Inducing Plaintiff to agree to ‘cross-

docking’ of inventory and then failing to timely provide inventory sufficient to meet Plaintiff’s

needs; Withholding and/or failing to make timely payments due to Plaintiff thereby negatively

impacting Plaintiff’s ability to service customers; Withholding or failing to timely provide

promotional materials requested by Plaintiff; Delaying or failing to timely follow up with

customer requests submitted to Defendant by Plaintiff; Failing to provide Plaintiff with

consistent access to and adequate training on management tools including, but not limited to,

Route Manager software; and Failing to provide Plaintiff with timely and specific information

regarding customer service issues sufficient to allow Plaintiff to promptly remedy service

issues.” (Id., ¶ 44).

          Under Missouri law, “a covenant of good faith and fair dealing is implied in every

contract.” CitiMortgage, Inc. v. Chicago Bancorp, Inc., 808 F.3d 747, 751 (8th Cir. 2015)

(citation omitted). “This covenant prevents one party from acting in a manner that evades the

spirit of the transaction or that denies the other party the expected benefit of the contract.”

Edoho v. Board of Curators of Lincoln University, 344 S.W.3d 794, 799 (Mo. App. 2011)

(citation omitted). It is well settled, however, “that there is no breach of the covenant where the

parties’ agreement expressly permits the actions being challenged, and the party acted in


ruling on summary judgment. Further, while ABC acknowledges its assertion may be the proper
subject of a motion to strike, no such motion has been filed. The Court notes, however, that the
burden will be on Plaintiff to establish at trial both its entitlement to damages and the amount
thereof.


                                               - 17 -
accordance with the agreement.” Citimortgage, Inc. v. OCM Bancorp, Inc., 2011 WL 1594950,

at *3 (E.D. Mo. Apr. 27, 2011) (citation omitted). See also Glenn v. HealthLink HMO, Inc., 360

S.W.3d 866, 877-78 (Mo. App. 2012) (citations omitted) (“However, an implied covenant will

not be imposed where the parties expressly address the matter at issue in the contract. Nor does

a party breach its implied duty of good faith and fair dealing by ending a contractual relationship

in the manner provided by the contract.”).

       In its Motion for Summary Judgment, ABC first asserts Plaintiff’s claim for breach of the

implied covenant of good faith and fair dealing cannot lie because the complained-of action, i.e.,

ABC’s termination of the Agreement, was expressly permitted by the parties’ Agreement.

(ABC’s Memo in Support, P. 13). As noted above, however, the Court finds fact questions

remain with respect to whether ABC had the right to terminate under the express terms of the

Agreement.

       ABC continues to assert, however, that Plaintiff’s claim also fails because “Paul

Beverage has admitted that none of the acts alleged and complained of were performed on the

part of ABC with the intention of ‘scuttling the deal.’” (ABC’s Memo in Support, P. 14). As

support for this proposition, ABC points to deposition testimony from Mark Paul as follows:

       Q (by ABC’s attorney)         Are you claiming that Dr. Pepper Snapple Group
       failed to timely provide inventory or had out-of-stock situations to undermine the
       contract with HL Paul Distributing?

       A (by Mark Paul)     I’m saying there were numerous out-of-stocks that there
       shouldn’t have been. But I’m not saying it’s to undermine HL Paul Distributing
       Company.

       Q     Have we talked about all payments that you claim Dr. Pepper Snapple
       Group owes to HL Paul Distributing or Paul Beverage?

       A       To the best of my knowledge, yes.




                                              - 18 -
       Q     Do you feel that Dr. Pepper Snapple Group was—did not make those
       payments in what you considered to be a timely fashion for the purpose of
       undermining the contract with HL Distributing?

       A       I can’t say. I don’t know….

       Q     What specific promotional materials do you claim Dr. Pepper Snapple
       Group didn’t timely provide to you?

       A       I think it was partly addressed in my sent emails.

       Q       Are you talking about those shippers and things like that?

       A      Yes.      Which prevented us from hitting the incrementals, the final
       incremental.

       Q      And is it your position that Dr. Pepper Snapple Group was not giving you
       shippers or promotional material in an attempt to undermine their contract with
       you and get rid of you?

       A       I’m not sure it was intentional and I’m not going to claim it was….

       Q       And again, is it your company’s position that Dr. Pepper Snapple Group
       didn’t provide training on the handhelds and iPads to your employees as a way to
       undermine the contract with HL Paul Distributing?

       A       I can’t say what their motivation was.


(See ABC’s Exh. B, PP. 203, 208, 218).

       In its response Paul Beverage asserts that nothing in the law requires it to demonstrate

that ABC intentionally tried to “scuttle the deal.” (Plaintiff’s Opp., P. 17). Rather, Plaintiff

maintains it need only show that ABC’s actions evaded the spirit of the Agreement by first

impairing Plaintiff’s ability to perform, and then using performance issues to justify terminating

the Agreement. (Id.).

       Upon consideration the Court disagrees with Plaintiff, instead finding that intent is a

necessary factor in considering a claim for breach of the implied covenant of good faith and fair

dealing. The Eighth Circuit confirmed as much in a recent opinion, as follows:



                                              - 19 -
               And even if CMI erroneously exercised its “sole and exclusive discretion”
       under the contract, Bancorp has not provided evidence to establish that CMI acted
       in bad faith. It is not enough “to show that a party invested with discretion made
       an erroneous decision.” BJC Health Sys. v. Columbia Cas. Co., 478 F.3d 908,
       914 (8th Cir. 2007) (interpreting Missouri law). Rather, Bancorp was required to
       provide evidence that CMI exercised its discretion in a way intended “to evade
       the spirit of the transaction or…to deny [Bancorp] the expected benefit of the
       contract.” Id. (noting that it is insufficient to provide evidence that a discretionary
       determination “was flawed or unreasonable”) (citation omitted); see also Armour
       & Co. v. Inver Grove Heights, 2 F.3d 276, 279 (8th Cir. 1993) (noting that
       “[c]onclusory affidavits do not provide a basis upon which to deny motions for
       summary judgment”).

                Bancorp has presented no evidence that CMI exercised its discretion under
       the agreement in a manner intended to sabotage or evade the spirit of the
       agreement or to deny Bancorp the expected benefit of its bargain. See BJC
       Health Sys., 478 F.3d at 914 (noting that the burden of proof is on the party
       asserting a bad-faith exercise of discretion). Accordingly, we conclude that the
       district court did not err in granting summary judgment on the….loans.

CitiMortgage, Inc. v. Chicago Bancorp, Inc., 808 F.3d 747, 752 (8th Cir. 2015) (emphasis

added). In so holding, the Eighth Circuit affirmed that in order to make a claim of breach of the

implied covenant of good faith and fair dealing, a party must assert the alleged offender

exercised its discretion in a manner intended to evade the spirit of the transaction, or to deny the

other party the expected benefit of the contract. Id. Plaintiff makes no such claim here, and so

ABC’s Motion for Summary Judgment on Count II of Plaintiff’s First Amended Complaint must

be granted.




                                               - 20 -
                                     CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendant The American Bottling Company’s Motion

for Summary Judgment (ECF No. 40) is GRANTED in part and DENIED in part, in accordance

with the foregoing.



Dated this 5th Day of March, 2019.



                                           /s/ Jean C. Hamilton
                                           UNITED STATES DISTRICT JUDGE




                                        - 21 -
